Citation Nr: 1512488	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Florida Hospital Flagler in Palm Coast, Florida on October 8, 2012.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to May 1975.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2013 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred at Florida Hospital Flagler in Palm Coast, Florida on October 8, 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran indicated on his substantive appeal form (VA Form 9), received in April 2013, that he desired a Board hearing at a local VA office (Travel Board hearing).  In September 2014, the St. Petersburg, Florida Regional Office (RO) sent the Veteran a letter, notifying him that his requested hearing was scheduled for November 2014.  The letter was returned to the RO as undeliverable in October 2014, and the Veteran did not appear for his hearing.  The Board observes, however, that the reason for the Veteran's non-receipt of the hearing notification letter is because the RO sent the letter to his old address in New Bedford, Massachusetts, instead of to his current address of record in Palm Coast, Florida.  (Evidently, the RO used an address found on records held by VA's Veterans Benefits Administration rather than consult more recent records maintained by VA's Veterans Health Administration.)  Therefore, to ensure due process, the Board must send the case back to the RO so that the Veteran may be notified properly of a scheduled Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local VA office.  Thereafter, process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).




